EQUITY PLEDGE AGREEMENT
 
This Equity Pledge Agreement (hereinafter this “Agreement”) is dated June 10,
2009, and is entered into in Laiyang City, Shandong Province, People’s Republic
of China (“PRC” or “China”) by and among Shangdong MeiKeFuBang Food Limited
(“Pledgee”), Shangdong Longkang Juice Co., Ltd (“Party B” or the “Company”), and
each of the shareholders of Party B  listed on the signature pages hereto (each
a “Pledgor” and collectively, the “Pledgors”).
 
RECITALS
 
1.           The Pledgee is a company incorporated in the PRC as a foreign
investment enterprise and has the expertise in the business of consulting.


2.           The Company is a company incorporated in the People’s Republic of
China (“PRC” or “China”) and is in the business of the production, processing,
and sale of juice, soft drink, fruit-wine, dairy products, meat, food, farm
products (expired on October 21, 2011); import and export (excluding the
restricted or prohibited products and technology ) (the “Business”).


3.           The Pledgors are shareholders of the Company and collectively own
100% of the outstanding equity interests of the Company.


4.           The Pledgee and the Company have executed a Consulting Services
Agreement (the “Consulting Services Agreement”) concurrently herewith, pursuant
to which the Company shall pay consulting and service fees (the “Consulting
Services Fee”) to the Pledgee for consulting and related services in connection
with the Business.


5.           In order to ensure that the Company will perform its obligations
under the Consulting Services Agreement, and in order to provide an additional
mechanism for the Pledgee to enforce its rights to collect the Consulting
Services Fee from the Company, the Pledgors agree to pledge all their equity
interests in the Company as security for the performance of the obligations of
the Company under the Consulting Services Agreement, including payment of the
Consulting Services Fee.


NOW THEREFORE, the Pledgee, the Company and the Pledgors through mutual
negotiations hereby enter into this Agreement based upon the following terms:


1.           Definitions and Interpretation.  Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:


1.1           “Pledge” refers to the full content of Section 2 hereunder.


1.2           “Equity Interest” refers to all the equity interests in the
Company legally held by the Pledgors.


1.3           “Term of Pledge” refers to the period provided for under Section
3.2 hereunder.
 

--------------------------------------------------------------------------------


 
1.4           “Event of Default” refers to any event in accordance with Section
7.1 hereunder.


1.5           “Notice of Default” refers to the notice of default issued by the
Pledgee in accordance with this Agreement.


2.           The Pledge.  The Pledgors hereby pledge the Equity Interest to the
Pledgee as a security for the obligations of the Company under the Consulting
Services Agreement (the “Pledge”).  Pursuant thereto, the Pledgee shall have
priority in receiving payments from the evaluation or the proceeds from the
auction or sale of the Equity Interest. The Equity Interest shall hereinafter be
referred to as the “Pledged Collateral”.


3.           Term of Pledge.


3.1           The Pledge shall take effect as of the date when the Pledge is
recorded in the Company’s Register of Shareholders, and shall expire two (2)
years from the Company’s satisfaction of all its obligations under the
Consulting Services Agreement (the “Term”).


3.2           During the Term, the Pledgee shall be entitled to vote, control,
sell, or dispose of the Pledged Collateral in accordance with this Agreement in
the event that the Company does not perform its obligations under the Consulting
Services Agreement, including without limitations thee failure to pay the
Consulting Service Fee.


3.3           During the Term, the Pledgee shall be entitled to collect any and
all dividends declared or paid in connection with the Pledged Collateral.


4.           Pledge Procedure and Registration.


4.1           The Pledge shall be recorded in the Company’s Register of
Shareholders.  The Pledgors shall, within ten (10) days after the date of this
Agreement, process the registration procedures with the Administration for
Industry and Commerce concerning the Pledge.


5.           Representation and Warranties of Pledgors.


5.1           The Pledgors are the legal owners of the Pledged Collateral.


5.2           Other than to the Pledgee, the Pledgors have not pledged the
Pledged Collateral to any other party, and the Pledged Collateral is not
encumbered to any other party.


6.           Covenants of Pledgors.


6.1           During the Term, the Pledgors represent and warrant to the Pledgee
for the Pledgee’s benefit that the Pledgors shall:
 
Equity Pledge Agreement
SHANDONG LONGKANG JUICE
 
-2-

--------------------------------------------------------------------------------


 
6.1.1           Not transfer or assign the Pledged Collateral, nor create or
permit to create any pledge or encumbrance to the Pledged Collateral which may
adversely affect the rights and/or benefits of the Pledgee without the Pledgee’s
prior written consent.


6.1.2           Comply with the laws and regulations with respect to the Pledge;
present to Pledgee any notices, orders or advisements with respect to the Pledge
that may be issued or made by a competent PRC authority within five (5) days
upon receiving such notices, orders or advisements; comply with such notices,
orders or advisements; or object to the foregoing matters upon the reasonable
request of the Pledgee or with consent from the Pledgee.


6.1.3           Timely notify the Pledgee of any events which may affect the
Pledged Collateral or the Pledgors’ rights thereto, or which may change any of
the Pledgors’ warranties or affect the Pledgor’s performance of their
obligations under this Agreement.


6.2          The Pledgors agree that the Pledgee’s right to the Pledge pursuant
to this Agreement shall not be suspended or inhibited by any legal proceedings
initiated by the Pledgors, jointly or separately, or by any successor of or any
person authorized by the Pledgors.


6.3          The Pledgors represent and warrant to the Pledgee that in order to
protect and perfect the security for the payment of the Consulting Services Fee,
the Pledgors shall execute in good faith and cause other parties who have
interests in the Pledged Collateral to execute all the title certificates,
contracts, and perform actions and cause other parties who have interests to
take action, as required by the Pledgee.


6.4          The Pledgors represent and warrant to the Pledgee or its appointed
representative (whether a natural person or a legal entity) that they will
execute all applicable and required amendments in connection with the
registration of the Pledge, and within a reasonable amount of time upon request,
provide the relevant notice, order and decision regarding such registration to
the Pledgee.


6.5          The Pledgors represent and warrant to the Pledgee that they will
abide by and perform all relevant guarantees, covenants, warranties,
representations and conditions necessary to insure the rights of the Pledgee
under this Agreement.  The Pledgors shall compensate all the losses suffered by
the Pledgee as a result of the Pledgors’ failure to perform any such guarantees,
covenants, warranties, representations or conditions.


7.           Events of Default.


7.1          The occurrence of any one of the following events shall be regarded
as an “Event of Default”:


 7.1.1           This Agreement is deemed illegal by a governing authority of
the PRC, or the Pledgor is incapable of continuing to perform the obligations
herein due to any reason except force majeure;
 
Equity Pledge Agreement
SHANDONG LONGKANG JUICE
 
-3-

--------------------------------------------------------------------------------


 
7.1.2           The Company fails to timely pay the Consulting Services Fee in
full as required under the Consulting Service Agreement;


7.1.3           A Pledgor makes any materially false or misleading
representations or warranties under Section 5 herein, or breaches any warranties
under Section 5 herein;


7.1.4           A Pledgor breaches the covenants under Section 6 herein;


7.1.5           A Pledgor breaches any terms and conditions of this Agreement;


7.1.6           A Pledgor transfers or assigns, cause to be transferred or
assigned, or otherwise abandons the Pledged Collateral without the prior written
consent of the Pledgee;


7.1.7           The Company is incapable of repaying debt;


7.1.8           The assets of a Pledgor are adversely affected so as to cause
the Pledgee to believe that such Pledgor’s ability to perform the obligations
herein is adversely affected;


7.1.9           The successors or agents of the Company refuse, or are only
partly able, to perform the payment obligations under the Consulting Services
Agreement;


7.2         A Pledgor shall immediately give a written notice to the Pledgee if
such Pledgor is aware of or discovers that any event under Section 7.1 herein,
or any event that may result in any one of the foregoing events, has occurred or
is likely to occur.


7.3         Unless an Event of Default has been resolved to the Pledgee’s
satisfaction within 15 days of its occurrence (the “Cure Period”), the Pledgee
may, at any time thereafter, give a written default notice (the “Default
Notice”) to the Pledgor and require the Pledgors to immediately make full
payment of the then outstanding Consulting Service Fee and any other outstanding
payables in accordance with Section 8 herein.


8.           Exercise of Remedies.


8.1         Authorized Action by Secured Party. The Pledgors hereby irrevocably
appoint Pledgee as the attorney-in-fact of the Pledgors for the purpose of
carrying out the security provisions of this Agreement and to take any action
and execute any instrument that the Pledgee may deem necessary or advisable to
accomplish the purpose of this Agreement.  Such power of attorney shall be
effective, automatically and without the necessity of any action (including any
transfer of any Pledged Collateral) by any person, upon the occurrence an Event
of Default.  Pledgee shall not have any duty to exercise any such right or to
preserve the same and shall not be liable for any failure to do so or for any
delay in doing so.


If an Event of Default occurs, or is already proceeding, Pledgee shall have the
right to exercise the following rights:
 
Equity Pledge Agreement
SHANDONG LONGKANG JUICE
 
-4-

--------------------------------------------------------------------------------


 
(a)           Collect by legal proceedings or otherwise, and endorse and/or
receive all payments, proceeds and other sums and property now or hereafter
payable on or on account of the Pledged Collateral;


(b)           Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Pledged Collateral;


(c)           Transfer the Pledged Collateral under the Pledgee’s name or under
an appointed nominee;


(d)           Make any compromise or settlement, and take any action the Pledgee
deems advisable, with respect to the Pledged Collateral;


(e)           Notify any obligor with respect to the Pledged Collateral to make
payment directly to the Pledgee;


(f)           All rights of the Pledgors that they would otherwise be entitled
to enjoy or exercise with respect to the Pledged Collateral, including without
limitations the rights to vote and to receive distributions, shall cease without
any further action by or notice, and all such rights shall thereupon become
vested in the Pledgee; and


(g)           The Pledgors shall execute and deliver to the Pledgee such other
instruments as the Pledgee may request in order to permit the Pledgee to
exercise the rights set forth herein.


8.2          Other Remedies.  Upon the expiration of the Cure Period, the
Pledgee, in addition to the remedies set forth in Section 8.1 or such other
rights in law, equity or otherwise, may, without notice or demand on the
Pledgors, elect any of the following:


(a)           Require the Pledgors to immediately pay all outstanding unpaid
amounts due under the Consulting Services Agreement;


(b)           Foreclose or otherwise enforce the Pledgee’s security interest to
the Pledged Collateral in any manner permitted by law or provided under this
Agreement;


(c)           Terminate this Agreement pursuant to Section 11;


(d)           Exercise any and all rights as the beneficial and legal owner of
the Pledged Collateral, including, without limitation, the transfer and exercise
of voting and any other rights to the Pledged Collateral; and


(e)           Exercise any and all rights and remedies of a secured party under
applicable laws.
 
Equity Pledge Agreement
SHANDONG LONGKANG JUICE
 
-5-

--------------------------------------------------------------------------------


 
8.3           The Pledgee has priority in the receipt of payments from the
proceeds of auction or sale of the Pledged Collateral, in part or in whole, in
accordance with legal procedures, until all payment obligations under the
Consulting Services Agreement are satisfied.


8.4           The Pledgors shall not hinder the Pledgee from exercising its
rights in accordance with this Agreement and shall give necessary assistance so
that the Pledgee may exercise its rights in full.



9.           Assignment.


9.1            The Pledgors shall not assign or otherwise transfer the rights
and obligations herein without the Pledgee’s prior written consent.


9.2           This Agreement shall be binding upon each of the Pledgors and
their respective successors, and shall be binding on the Pledgee and each of its
successor and assignee.


9.3           Upon the transfer or assignment by the Pledgee of any or all of
its rights and obligations under the Consulting Service Agreement, the Pledgee’s
transferee or assignee shall enjoy and undertake the same rights and obligations
as the Pledgee under this Agreement.  The Pledgors shall be notified of any such
transfer or assignment by written notice and at the request of the Pledgee, the
Pledgors shall execute such relevant agreements and/or documents with respect to
such transfer or assignment.


9.4           In the event of the Pledgee’s change in control resulting in the
transfer or assignment of this Agreement, the successor to the Pledgee and the
Pledgors shall execute a new equity pledge agreement.


10.         Formalities, Fees and Other Charges.


10.1           The Pledgors shall be responsible for all the fees and expenses
in relation to this Agreement, including, but not limited, to legal fees, cost
of production, stamp tax and any other taxes and charges.  If the Pledgee pays
the relevant taxes in accordance with applicable law, the Pledgors shall fully
reimburse the Pledgee of such taxes.


10.2           The Pledgors shall be responsible for all expenses (including,
but not limited to, any taxes, application fees, management fees, litigation
costs, attorney’s fees, and various insurance premiums in connection with the
disposition of the Pledge) incurred by the Pledgee in its recourse to collect
from the Pledgors arising from the Pledgors’ failure to pay any relevant taxes
and fees.
 
Equity Pledge Agreement
SHANDONG LONGKANG JUICE
 
-6-

--------------------------------------------------------------------------------


 
11.           Force Majeure.
 
11.1           “Force Majeure” shall include, but not be limited, to acts of
governments, acts of nature, fire, explosion, typhoon, flood, earthquake, tide,
lightning, war, and any unforeseen events beyond a Party’s reasonable control or
which cannot be prevented with reasonable care.  However, any shortage of
credit, capital or finance shall not be regarded as an event beyond a Party’s
reasonable control.  A Party affected by Force Majeure shall promptly notify the
other Parties of such event in order to be exempted from such Party’s
obligations under this Agreement.


11.2           In the event that the affected Party is delayed or prevented from
performing its obligations under this Agreement due to Force Majeure, the
affected Party shall not be responsible for any damage caused by the delay or
prevention of such performance, as long as such damage is within the scope of
such delay or prevention.  The affected Party shall take appropriate means to
minimize or remove the effects of Force Majeure and attempt to resume
performance of the obligations delayed or prevented by Force Majeure.  When such
Force Majeure ceases to exist, both Parties covenant and agree to resume the
performance of this Agreement with their best efforts.


12.           Confidentiality. The Parties hereby acknowledge and agree to
ensure the confidentiality of all oral and written materials exchanged relating
to this Agreement.  No Party shall disclose any confidential information to any
other third party without the other Parties’ prior written approval, unless: (a)
such information was in the public domain at the time it was communicated
(unless it entered the public domain without the authorization of the disclosing
Party); (b) the disclosure was in response to the relevant laws, regulations, or
stock exchange rules; or (c) the disclosure was required by any of the Party’s
legal counsel or financial consultant for the purpose of the transaction
underlying this Agreement.  However, such legal counsel and/or financial
consultant shall also comply with the confidentiality as stated hereof.  The
disclosure of confidential information by employees or agents of the disclosing
Party is deemed to be an act of the disclosing Party, and such disclosing Party
shall bear all liabilities for any breach of confidentiality.


13.
Dispute Resolution.



13.1           This Agreement shall be governed by and construed in accordance
with the laws of the PRC.


13.2           The Parties shall strive to resolve any disputes arising from the
interpretation or performance of this Agreement through amicable
negotiations.  If a dispute cannot be settled, any Party may submit such dispute
to China International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration.  The arbitration shall abide by the rules of CIETAC, and the
arbitration proceedings shall be conducted in Beijing, China in English.  The
decision of CIETA shall be final and binding upon the parties.


14.           Notices.  Any notice given by the parties hereto for the purpose
of performing the rights and obligations hereunder shall be in writing.  If such
notice is delivered by messenger, the time of receipt is the time when such
notice is received by the addressee; if such notice is transmitted by facsimile,
the time of receipt is the time when such notice is transmitted.  If the notice
does not reach the addressee by the end of the business day, the following
business day shall be the date of receipt.  The place of delivery is the Party’s
address as set forth in the signature pages hereto or the address advised in
writing including via facsimile.
 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-7-

--------------------------------------------------------------------------------

 
 
15.           Entire Contract.  The Parties agree that this Agreement
constitutes the entire agreement of the Parties upon its effectiveness and
supersedes all prior oral and/or written agreements and understandings relating
to this Agreement.


16.           Severability.  If any provision or provisions of this Agreement
shall be held by a proper authority to be invalid, illegal, unenforceable or in
conflict with the laws and regulations of the PRC, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


17.           Appendices.  The appendices to this Agreement are incorporated
into and are a part of this Agreement.


18.           Amendment or Supplement.


18.1           The Parties may amend this Agreement in writing, provided that
such amendment shall be duly executed and signed by the Pledgee, the Company,
and such Pledgors collectively holding a majority of the Equity Interests, and
such amendment shall thereupon become a part of this Agreement and shall have
the same legal effect as this Agreement.


18.2           This Agreement and any amendments, modification, supplements,
additions or changes hereto shall be in writing and come into effect upon being
executed and stamped by the parties hereto.


19.           Language and Copies of the Agreement.  This Agreement shall be
executed in English in seven (7) original copies.  Each Party shall receive one
(1) original copy, all of which shall be equally valid and enforceable.


[SIGNATURE PAGE FOLLOWS]
 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives as of the date first set forth above.


PLEDGEE:
Shangdong MeiKeFuBang Food Limited
     
Legal/Authorized Representative:
   
   
Name: JIANG Zhide
 
Title: Executive Director
   
PARTY B:
Shangdong Longkang Juice Co., Ltd
     
Legal/Authorized Representative:
    
   
Name: JIANG Zhide
 
Title: Chairman of the Board of Directors

 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-9-

--------------------------------------------------------------------------------

 

PLEDGOR SIGNATURE PAGE


PLEDGORS:
     
    
 
JIANG Zhide
 
ID Card No.:370682195611231611
 
Owns 60% of Shangdong Longkang Juice Co., Ltd
     
    
 
DING Xueying
 
ID Card No.: 370682195505281674
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
CHU Xichang
 
ID Card No.: 370682195404071619
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
DONG Weidong
 
ID Card No.: 370682630906161
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
LV Fengqing
 
ID Card No.: 37068219681122164X
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
 

 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-10-

--------------------------------------------------------------------------------

 

Appendix 1


RESOLUTIONS OF THE SHAREHOLDERS
OF SHANDONG LONGKANG JUICE CO., LTD.


WHEREAS, Shangdong Longkang Juice Co., Ltd (the “Company”) has entered into a
Consulting Services Agreement with Shangdong MeiKeFuBang Food Limited  (the
“MeiKeFuBang”), pursuant to which the Company is obligated to pay certain fees
in exchange for  MeiKeFuBang ’s consultation and related services;


WHEREAS, the undersigned shareholders of the Company (the “Shareholders”)
collectively hold 100% of the issued and outstanding equity interests of the
Company (the “Equity Interest”), and have been requested by the Company to
pledge the Equity Interest to MeiKeFuBang  pursuant to an Equity Pledge
Agreement in order to secure the Company’s payment obligations under the
Consulting Services Agreement; and


WHEREAS, it is in the best interest of the Company and the Shareholders to enter
into the Pledge Agreement;


RESOLVED, that the Shareholders shall pledge the Equity Interest to
MeiKeFuBang  pursuant to the Equity Pledge Agreement, the terms and conditions
of which are hereby approved.


These resolutions were executed and submitted on June 10, 2009 by the
undersigned shareholders:

 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-11-

--------------------------------------------------------------------------------

 


SHAREHOLDERS:
     
    
 
JIANG Zhide
 
ID Card No.:370682195611231611
 
Owns 60% of Shangdong Longkang Juice Co., Ltd
     
    
 
DING Xueying
 
ID Card No.: 370682195505281674
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
CHU Xichang
 
ID Card No.: 370682195404071619
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
DONG Weidong
 
ID Card No.: 370682630906161
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
    
 
LV Fengqing
 
ID Card No.: 37068219681122164X
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
 

 
Equity Pledge Agreement
 
SHANDONG LONGKANG JUICE
 

 
-12-

--------------------------------------------------------------------------------

 